11 So. 3d 425 (2009)
Drew C. HARTLEY, Appellant,
v.
FLORIDA PAROLE COMMISSION and Florida Department of Corrections, Appellees.
No. 1D09-0612.
District Court of Appeal of Florida, First District.
May 13, 2009.
Rehearing Denied June 26, 2009.
Drew C. Hartley, pro se, Appellant.
Sarah Rumph, Acting General Counsel, Tallahassee, for Appellees.
PER CURIAM.
DISMISSED. See Fla. R.App. P. 9.020(h); Fla. R. Civ. P. 1.530(b); Migliore v. Migliore, 717 So. 2d 1077, 1079 (Fla. 4th DCA 1998) (holding that an untimely motion for rehearing does not toll rendition of a final judgment for purposes of appeal).
HAWKES, C.J., PADOVANO, and ROBERTS, JJ., concur.